FLETCHER, Chief Judge
(concurring in the result):
I concur in the conclusion of the majority that upon viewing the staff judge advocate’s review as a whole, the misadvice presented on the cover sheet of the review was not such as to lead to a determination that there was a fair risk that the convening authority was misled. However, I do not feel that the mere fact that the convening authority approved the same amount of confinement which was adjudged by the trial judge demonstrates that he, a layman, made the same proper determination as to multiplicity and the corresponding calculations as to the correct maximum imposable sentence that the trial judge did. Hence, I feel that reliance upon United States v. Stein, 20 U.S.C.M.A. 518, 43 C.M.R. 358 (1971), is too broad.